FILED
                             NOT FOR PUBLICATION                             JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERTO MONTANO DE JESUS,                        No. 09-70716

               Petitioner,                       Agency No. A076-346-619

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Roberto Montano de Jesus, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying deferral of removal under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence, Lemus-Galvan v. Mukasey, 518 F.3d

1081, 1084 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

because Montano de Jesus did not establish it is more likely than not he would be

tortured if returned to El Salvador. See 8 C.F.R. §§ 1208.16(c)(2), 1208.17(a)

(deferral of removal requires alien to show it is more likely than not he would be

tortured).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70716